 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     RICK WATSON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-353-0300 (v)
     202-307-0054 (f)
 6   Rickey.Watson@usdoj.gov

 7   Of Counsel:
     NICHOLAS A. TRUTANICH
 8   United States Attorney

 9                                          IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF NEVADA
10

11    UNITED STATES OF AMERICA,              )
                                             )                  Case No. 2:17-cv-3048-GWN-DJA
12              Plaintiff,                   )
                                             )                  STIPULATION AND ORDER FOR
13              v.                           )                  AN EXTENSION OF TIME TO
                                             )                  REPLY TO DEFENDANT’S
14    SANDRA J. DE FORREST                   )                  RESPONSE TO UNITED STATES’
       f/k/a SANDRA J. CONROW,               )                  MOTION FOR PARTIAL SUMMARY
15                                           )                  JUDGMENT
                Defendant.                   )
16                                           )                  (First Request)
      _______________________________________)
17

18              In accordance with the U.S. District of Nevada, Local Rule IA 6-1, the United States of

19   America and Defendant Sandra De Forrest (“the parties”), by and through their undersigned

20   counsel, hereby submit this Stipulation and Order for an Extension of Time to Reply to

21   Defendant’s Response to United States’ Motion for Partial Summary Judgment from August 9,

22   2019 until August 30, 2019. This is the first stipulation for such an extension. For the reasons

23   set forth below, the parties submit that good cause exists for such an extension.

24
      Stipulation and Order for Extension of                             U.S. DEPARTMENT OF JUSTICE
      Time to Reply to Response to Motion for Partial   1                Tax Division, Western Region
      Summary Judgment                                                   P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-353-0300
 1              1.           On February 19, 2019, this Court set a dispositive motion deadline in this case of

 2   May 7, 2019. Dkt. # 25. The United States filed a Motion for Partial Summary Judgment on

 3   May 6, 2019. Dkt. # 26. Under this Court’s Local Rules, the Defendant was required to respond

 4   to the motion no later than May 27, 2019. LR 7.2.

 5              2.           On May 13, 2019, the Court approved a stipulation of the parties extending

 6   Defendant’s response date until July 26, 2019. Dkt. # 30. This stipulation was based on the

 7   complex nature of the case and other commitments of counsel.

 8              3.           Defendant filed her response to the United States’ motion on July 26, 2019. Dkt.

 9   # 34. Under this Court’s Local Rules, a reply to that response is due on August 9, 2019. LR 7.2.

10              4.             As noted in the parties’ earlier stipulation, this case involves complex issues.

11   Defendant’s response asserts numerous legal and factual disputes exist that would prevent the

12   entry of summary judgment. The parties have mutually agreed that it is reasonable and

13   appropriate to extend the date to file a reply to this response.

14              5.           The proposed extension will not impact any other deadline in this case. The

15   parties are currently scheduled for a settlement conference on September 13, 2019. Dkt # 33.

16   The parties are required to file a joint pretrial order on June 7, 2020. Dkt. # 25. Neither deadline

17   will be impacted by the proposed extension. Therefore, this requested extension will not

18   prejudice the timely, orderly, efficient resolution of this case.

19              WHEREFORE, the parties hereby stipulate and agree to this extension of time for the

20   United States to reply to Defendant’s Response to United States’ Motion for Partial Summary

21   Judgment, and respectfully request that this Court approve this stipulation and extend the United

22   States’ time to reply to said response from August 9, 2019 to August 30, 2019.

23              IT IS SO STIPULATED.

24
      Stipulation and Order for Extension of                                    U.S. DEPARTMENT OF JUSTICE
      Time to Reply to Response to Motion for Partial   2                       Tax Division, Western Region
      Summary Judgment                                                          P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-353-0300
 1             Dated: August 7, 2019.

 2                                                         Respectfully submitted,

 3                                                         RICHARD E. ZUCKERMAN
                                                           Principal Deputy Assistant Attorney General
 4
                                                           /s/Rick Watson
 5                                                         RICK WATSON
                                                           Trial Attorney, Tax Division
 6                                                         U.S. Department of Justice

 7                                                         Of Counsel:
                                                           NICHOLAS A. TRUTANICH
 8                                                         United States Attorney

 9                                                         Counsel for the United States

10                                                         AMANDA E. LITT, ESQ.
                                                           Nevada State Bar NO. 12434
11                                                         RYAN LOOSVELT, ESQ.
                                                           Nevada State Bar No. 8550
12                                                         Litt Law Firm LLC
                                                           3202 West Charleston Boulevard
13                                                         Las Vegas, Nevada 89102

14                                                         /s/Brian C. McManus
                                                           BRIAN C. MCMANUS, ESQ.
15                                                         (Pro Hac Vice)
                                                           MIRIAM L. FISHER, ESQ.
16                                                         (Pro Hac Vice)
                                                           Latham & Watkins LLP
17                                                         555 Eleventh Street, NW
                                                           Suite 1000
18                                                         Washington, D.C. 20004-1304

19                                                         Attorneys for Sandra J. de Forrest

20   IT IS SO ORDERED:

21   DATED this ____
                 11 day of August, 2019.

22
                                                           ______________________________
23                                                         Gloria M. Navarro, Chief Judge
                                                           UNITED STATES DISTRICT COURT
24
     Stipulation and Order for Extension of                           U.S. DEPARTMENT OF JUSTICE
     Time to Reply to Response to Motion for Partial   3              Tax Division, Western Region
     Summary Judgment                                                 P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-0300
